[DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS
                                                        FILED
                    FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                      ________________________   ELEVENTH CIRCUIT
                                                     JUNE 19, 2008
                                                  THOMAS K. KAHN
                            No. 07-15036
                                                       CLERK
                        Non-Argument Calendar
                      ________________________

                 BIA Nos. A97-208-918 & A97-208-919

RONALDO C. DE ALMEIDA DE GIACOMO,
VANESSA ARAUJO DE GIACOMO,
MARCELLA ARAUJO DE GIACOMO,

                                                             Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                             Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                             (June 19, 2008)

Before ANDERSON, HULL and WILSON, Circuit Judges.

PER CURIAM:
       Ronaldo Constantino De Almeida De Giacomo, his wife, Vanessa Araujo De

Giacomo, and their daughter, Marcella Araujo De Giacomo (collectively

“Petitioners”), natives and citizens of Brazil, through counsel, seek review of the

final order by the Board of Immigration Appeals (“BIA”) affirming the

immigration judge’s (“IJ’s”) final removal order and denial of Petitioners’ claims

for asylum and withholding of removal under the Immigration and Nationality Act

(“INA”), and relief under the United Nations Convention on Torture and other

Cruel, Inhuman or Degrading Treatment or Punishment (“CAT”), 8 U.S.C.

§§ 1158, 1231, 8 C.F.R. § 208.16(c). On appeal, Petitioners argue that they

established eligibility for withholding of removal1 because they were members of a

particular social group, namely wealthy individuals who reported crime to the

police, and suffered past persecution in that they were harassed and De Giacomo’s

vehicles were vandalized. For the reasons set forth below, we deny the petition.

       We review the BIA’s decision directly because it did not expressly adopt the

IJ’s reasoning. Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). We

review a BIA’s factual determinations under the highly deferential substantial

evidence test, and we “must affirm the BIA’s decision if it is supported by


       1
         In their appellate brief, Petitioners do not argue that the BIA erred in finding their asylum
application was untimely or that the BIA erred in denying them protection under CAT, and they
have thus abandoned those claims. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th
Cir. 2005) (per curiam) (noting that when a party fails to offer argument on an issue, that issue is
abandoned).
                                                   2
reasonable, substantial, and probative evidence on the record considered as a

whole.” Id. (internal quotation marks omitted). We can reverse a finding of fact

by the BIA “only when the record compels a reversal; the mere fact that the record

may support a contrary conclusion is not enough to justify a reversal of the

administrative findings.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir.

2004) (en banc). We review the BIA’s legal determinations de novo. Lopez v.

U.S. Att’y Gen., 504 F.3d 1341, 1344 (11th Cir. 2007).

      An alien is entitled to a withholding of removal if the Attorney General

decides that the “alien’s life or freedom would be threatened . . . because of the

alien’s race, religion, nationality, membership in a particular social group, or

political opinion.” INA § 241, 8 U.S.C. § 1231(b)(3)(A), 8 C.F.R. § 208.16(b).

The “particular social group” category refers to persons who share a “common,

immutable characteristic . . . that is fundamental to its members’ individual

identities or consciences.” Castillo-Arias v. U.S. Att’y Gen., 446 F.3d 1190, 1193,

1196 (11th Cir. 2006) (internal quotation marks omitted), cert. denied, 127 S. Ct.

977, 166 L. Ed. 2d 709 (2007). In assessing whether the applicant belongs to a

particular social group, we focus on (1) immutability, and (2) social visibility. See

id. at 1194.

      Here, the BIA correctly concluded that Petitioners failed to establish that

they belonged to a particular social group, and substantial evidence supports the
                                           3
BIA’s finding that they failed to establish past persecution. Accordingly, we deny

the petition.

       DENIED.




                                         4